Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00681-CR

                                   Demoria HARRIS,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR3824
                        Honorable Melisa Skinner, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and RENDER a judgment of acquittal.

      SIGNED July 26, 2017.


                                             _____________________________
                                             Marialyn Barnard, Justice